                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 M&G USA CORPORATION, et al.,                         )    Case No. 17-12307 (BLS)
                                                      )
                                Debtors.              )    Jointly Administered
                                                      )
 M&G Polimeros Brasil S.A.,                           )
                                                      )
                                Plaintiff.            )    Adversary Case No: 18-50007 (BLS)
           v.                                         )
                                                      )
 M&G Polymers USA, LLC and COMERICA                   )
 BANK,                                                )    Re: Adv. Proc. D.I. 16
                                                      )
                                Defendants.           )
                                                      )

                 Answer of Defendant Comerica Bank to Amended Complaint
                                 And Affirmative Defenses

          Defendant Comerica Bank (“Comerica”) responds to the Amended Complaint against

M&G Polymers USA, LLC (“M&G Polymers”) and Comerica as follows:

          1.    Denies as untrue.

          2.    Plaintiff sold to M&G Polymers the so-called “Polimeros product” on an

unsecured basis, and the “Polimeros product” was part of the inventory owned by M&G

Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the “Polimeros

product” and the proceeds generated as a result of sales thereof. Denies as untrue any allegations

that are inconsistent with the foregoing. Neither admits nor denies the balance of the allegations

due to lack of sufficient information to form a belief as to the truth thereof.

          3.    Denies as untrue.
       4.      Plaintiff sold to M&G Polymers the so-called “Polimeros product” on an

unsecured basis, and the “Polimeros product” was part of the inventory owned by M&G

Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the “Polimeros

product” and the proceeds generated as a result of a sale thereof. Denies as untrue any allegations

that are inconsistent with the foregoing. Neither admits nor denies the balance of the allegations

due to lack of sufficient information to form a belief as to the truth thereof.

       5.      Neither admits nor denies the allegations relative to the Cash Management

Motion, as that document speaks for itself and the allegations inconsistent therewith are denied

as untrue. Denies as untrue the balance of the allegations.

       6.      Admits that Polimeros has had no dealings with Comerica, and further admits that

Polimeros never sent any notices to Comerica asserting that (a) Polimeros product was sold on

consignment, (b) Polimeros asserts a security interest in the Polimeros product, or (c) Polimeros

retained title in the Polimeros product. Denies as untrue the balance of the allegations.

       7.      Denies as untrue the security interest is “purported”. Comerica admits that

Comerica is a secured lender to M&G Polymers and has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the so-called

“Polimeros product” and the proceeds generated as a result of sales thereof. The terms of the

loan documents speak for themselves, as does the Final Cash Collateral Order.

       8.      Admits that Comerica is a secured lender to M&G Polymers and has a first

priority, perfected security interest in all accounts receivable and inventory of M&G Polymers,

including the so called “Polimeros Property” and the proceeds generated as a result of sales




                                                  2
thereof. Comerica further admits that Comerica’s first position, perfected security interest has

been conclusively established in the Final Cash Collateral Order.

        9.      Denies as untrue.

        10.     Denies as untrue.

        11.     As to the first sentence, Comerica’s first motion to dismiss, brief and exhibits

speak for themselves, and to the extent the first sentence is inconsistent therewith, it is denied as

untrue. Denies as untrue the second sentence.

        12.     Denies as untrue.

        13.     Comerica lacks sufficient information or knowledge to form a belief as to why

Plaintiff filed the amended complaint or the original complaint. Denies as untrue that Comerica

has no interest in the Polimeros product.

                                            THE PARTIES

        14.     Neither admits nor denies due to lack of sufficient information or knowledge to

form a belief as to the truth thereof.

        15.     Neither admits nor denies the first sentence due to lack of sufficient information or

knowledge to form a belief as to the truth thereof. Admit the second sentence.

        16.     Admits. Comerica is a secured lender to M&G Polymers, and has a first priority,

perfected security interest in all accounts receivable and inventory of M&G Polymers, including

the Polimeros product, including the proceeds generated as a result of sales thereof, as

established in the Final Cash Collateral Order.

                                  JURISDICTION AND VENUE

        17.     No contest.

        18.     No contest.




                                                  3
        19.     Admits. Comerica further states that it consents to the Bankruptcy Court entering

final orders and judgments in this matter, as required by Rule 7012-1 of the Local Rules of Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware.

                                               VENUE

        20.     No contest.

                                    FACTUAL BACKGROUND

        21.     Comerica neither admits nor denies the first two sentences due to a lack of sufficient

information or knowledge to form a belief as to the truth thereof. The third sentence is denied as

untrue. The footnote is neither admitted nor denied as the Cash Management Motion speaks for

itself, and to the extent the footnote is inconsistent therewith, it is denied as untrue.

        22.     Denies as untrue. By way of further answer, Plaintiff sold to M&G Polymers the

so-called Polimeros PET product on an unsecured basis, and the Polimeros PET product was part

of the inventory owned by M&G Polymers. Comerica, a secured lender to M&G Polymers, has a

first priority, perfected security interest in all accounts receivable and inventory of M&G

Polymers, including the Polimeros PET product and the proceeds generated as a result of sales

thereof.

        23.     Denies as untrue.

        24.     Comerica lacks sufficient information or knowledge to form a belief as to the truth

of the first sentence. The second sentence is denied as untrue.

        25.     Denies as untrue.

        26.     Denies as untrue.




                                                   4
       27.     Denies as untrue any allegation that asserts that Polimeros is anything other than an

unsecured creditor. Neither admits nor denies the balance of the allegations due to a lack of

sufficient information or knowledge to form a belief as to the truth thereof.

       28.     Denies as untrue any allegation that asserts that Polimeros is anything other than an

unsecured creditor. Neither admits nor denies the balance of the allegations due to a lack of

sufficient information or knowledge to form a belief as to the truth thereof.

       29.     Denies as untrue any allegation that asserts that Polimeros is anything other than an

unsecured creditor. Neither admits nor denies the balance of the allegations due to a lack of

sufficient information or knowledge to form a belief as to the truth thereof.

       30.     Denies as untrue the first sentence. Denies as untrue any allegation that asserts that

Polimeros is anything other than an unsecured creditor. Neither admits nor denies the balance of

the allegations due to a lack of sufficient information or knowledge to form a belief as to the truth

thereof. By way of further answer, Plaintiff sold to M&G Polymers the so-called Polimeros PET

product on an unsecured basis, and the Polimeros PET product was part of the inventory owned

by M&G Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected

security interest in all accounts receivable and inventory of M&G Polymers, including the

Polimeros PET product and the proceeds generated as a result of sales thereof. To the extent the

allegations of paragraph 30 are inconsistent therewith, they are denied as untrue.

       31.     Denies as untrue that there was no contractual arrangement between the parties and

neither admits nor denies the balance of the first sentence due to lack of sufficient information or

knowledge to form a belief as to the truth thereof. As to the second sentence, Polimeros sold the

PET product to M&G Polymers in accordance with purchase orders and invoices, as an unsecured




                                                 5
trade creditor. To the extent that the allegations are inconsistent therewith, they are denied as

untrue.

          32.   Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the Polimeros PET

product and the proceeds generated as a result of sales thereof. To the extent the allegations of

paragraph 32 are inconsistent thereto, they are denied as untrue.

          33.   Neither admits nor denies as the terms of the Cash Management Motion and the

order relative thereto speak for themselves. To the extent the allegations are inconsistent therewith,

they are denied as untrue.

          34.   Denies as untrue.

          35.   The term “CONSIGNEE” only means the recipient of the goods. To the extent the

allegations are inconsistent therewith, they are denied as untrue.

          36.   Denies as untrue.

          37.   Denies as untrue.

          38.   Plaintiff lacks sufficient information or knowledge to form a belief as to the truth

of the allegations as to what other creditors generally knew. Plaintiff sold to M&G Polymers the

so-called Polimeros product on an unsecured basis, and the Polimeros product was part of the

inventory owned by M&G Polymers. Comerica, a secured lender to M&G Polymers, has a first

priority, perfected security interest in all accounts receivable and inventory of M&G Polymers,

including the Polimeros product and the proceeds generated as a result of sales thereof. To the

extent the allegations are inconsistent thereto, they are denied as untrue.




                                                  6
       39.     Denies as untrue.

       40.     Admits the first sentence. Denies as untrue the balance of the allegations.

       41.     Neither admits nor denies as the terms of the loan documents speak for

themselves. To the extent the allegations of Paragraph 41 are inconsistent therewith, they are

denied as untrue.

       42.     Denies as untrue.

       43.     Denies as untrue.

       44.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the Polimeros PET

product and the proceeds generated as a result of sales thereof. To the extent the allegations of

paragraph 44 are inconsistent thereto, they are denied as untrue. As to the balance of the

allegations, Comerica lacks sufficient information or knowledge to form a belief as to the truth

thereof.

       45.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the Polimeros PET

product and the proceeds generated as a result of sales thereof. To the extent the allegations of

paragraph 45 are inconsistent thereto, they are denied as untrue. As to the balance of the

allegations, Comerica lacks sufficient information or knowledge to form a belief as to the truth

thereof.




                                                 7
       46.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the Polimeros PET

product and the proceeds generated as a result of sales thereof. To the extent the allegations of

paragraph 46 are inconsistent thereto, they are denied as untrue. As to the balance of the

allegations, Comerica lacks sufficient information or knowledge to form a belief as to the truth

thereof.

       47.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the Polimeros PET

product and the proceeds generated as a result of sales thereof. To the extent the allegations of

paragraph 47 are inconsistent thereto, they are denied as untrue.

       48.     Admits that M&G Polymers defaulted and that Comerica has a first priority security

interest in all accounts receivable and inventory of M&G Polymers, as conclusively established in

the Final Cash Collateral Order. Comerica’s loan documents, Comerica’s complaint, and the

petition of M&G Polymers speak for themselves. To the extent the allegations are inconsistent

therewith, they are denied as untrue.

       49.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected security

interest in all accounts receivable and inventory of M&G Polymers, including the Polimeros PET




                                                 8
product and the proceeds generated as a result of sales thereof. To the extent the allegations of

paragraph 49 are inconsistent thereto, they are denied as untrue. The Final Cash Collateral Order

speaks for itself. To the extent the allegations are inconsistent therewith, they are denied as

untrue.

          50.   The terms of the Final Cash Collateral Order speak for themselves. To the extent

the allegations are inconsistent therewith, they are denied as untrue.

          51.   Denies as untrue. Plaintiff sold to M&G Polymers the so-called Polimeros PET

product on an unsecured basis, and the Polimeros PET product was part of the inventory owned

by M&G Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected

security interest in all accounts receivable and inventory of M&G Polymers, including the

Polimeros PET product and the proceeds generated as a result of sales thereof.

          52.   Denies as untrue.

                              COUNT I - CONSTRUCTIVE TRUST
                             (Against M&G Polymers and Comerica)

          53.   Comerica incorporates by reference its responses to the referenced paragraphs of

the Amended Complaint.

          54.   Denies as untrue.

          55.   Neither admits nor denies due to lack of sufficient information or knowledge to

form a belief as to the truth thereof.

          56.   Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. As a result, Comerica admits that M&G Polymers had a contractual obligation to pay

Plaintiff for the Polimeros PET product that it bought from Plaintiff. Comerica neither admits




                                                  9
nor denies the balance of the allegations due to a lack of sufficient information or knowledge to

form a belief as to the truth thereof.

        57.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. To the extent the allegations of paragraph 57 are inconsistent thereto, Comerica

neither admits nor denies due to lack of sufficient information or knowledge to form a belief as

to the truth thereof.

        58.     Comerica neither admits nor denies due to lack of sufficient information or

knowledge to form a belief as to the truth thereof.

        59.     Comerica neither admits nor denies due to lack of sufficient information or

knowledge to form a belief as to the truth thereof.

        60.     Comerica neither admits nor denies as the terms of the Final Cash Collateral

Order speak for themselves.

        61.     Denies as untrue.

        62.     Denies as untrue.

        63.     Denies as untrue. Plaintiff sold to M&G Polymers the so-called Polimeros PET

product on an unsecured basis, and the Polimeros PET product was part of the inventory owned

by M&G Polymers. Comerica, a secured lender to M&G Polymers, has a first priority, perfected

security interest in all accounts receivable and inventory of M&G Polymers, including the

Polimeros PET product and the proceeds generated as a result of sales thereof.

        64.     Denies as untrue.




                                                10
                             COUNT II - UNJUST ENRICHMENT
                                 (Against M&G Polymers)

        65.     Comerica incorporates by reference its responses to the referenced paragraphs of

the Amended Complaint.

        66.     Denies as untrue.

        67.     Neither admits nor denies due to lack of sufficient information or knowledge to

form a belief as to the truth thereof.

        68.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. As a result, Comerica admits that M&G Polymers had a contractual obligation to pay

Plaintiff for the Polimeros PET product that it bought from Plaintiff. Comerica neither admits

nor denies the balance of the allegations due to a lack of sufficient information or knowledge to

form a belief as to the truth thereof.

        69.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. To the extent the allegations of paragraph 57 are inconsistent thereto, Comerica

neither admits nor denies due to lack of sufficient information or knowledge to form a belief as

to the truth thereof.

        70.     Comerica neither admits nor denies due to lack of sufficient information or

knowledge to form a belief as to the truth thereof.

        71.     Comerica neither admits nor denies due to lack of sufficient information or

knowledge to form a belief as to the truth thereof.

        72.     Comerica neither admits nor denies as the terms of the Final Cash Collateral

Order speak for themselves.



                                                11
        73.     Denies as untrue.

        74.     Denies as untrue.

        75.     Denies as untrue.

        76.     Denies as untrue.

                             COUNT III - UNJUST ENRICHMENT
                                    (Against Comerica)

        77.     Comerica incorporates by reference its responses to the referenced paragraphs of

the Amended Complaint.

        78.     Denies as untrue.

        79.     Neither admits nor denies due to lack of sufficient information or knowledge to

form a belief as to the truth thereof.

        80.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. As a result, Comerica admits that M&G Polymers had a contractual obligation to pay

Plaintiff for the Polimeros PET product that it bought from Plaintiff. Comerica neither admits

nor denies the balance of the allegations due to a lack of sufficient information or knowledge to

form a belief as to the truth thereof.

        81.     Plaintiff sold to M&G Polymers the so-called Polimeros PET product on an

unsecured basis, and the Polimeros PET product was part of the inventory owned by M&G

Polymers. To the extent the allegations of paragraph 57 are inconsistent thereto, Comerica

neither admits nor denies due to lack of sufficient information or knowledge to form a belief as

to the truth thereof.

        82.     Comerica neither admits nor denies due to lack of sufficient information or

knowledge to form a belief as to the truth thereof.



                                                12
        83.    Comerica neither admits nor denies due to lack of sufficient information or

knowledge to form a belief as to the truth thereof.

        84.    Comerica neither admits nor denies as the terms of the Final Cash Collateral

Order speak for themselves.

        85.    Denies as untrue.

        86.    Denies as untrue.

        87.    Denies as untrue.

        88.    Denies as untrue.

                        COUNT IV - DECLARATORY JUDGMENT
                               (Against All Defendants)

        89.    Comerica incorporates by reference its responses to those paragraphs.

        90.    Federal Rule of Bankruptcy 7001 speaks for itself.

        91.    Denies as untrue.

        92.    Denies as untrue.

        93.    Denies as untrue.

                                    PRAYER FOR RELIEF

        WHEREFORE, Comerica respectfully prays that this Court either dismiss the complaint

with prejudice or enter a judgment of no cause of action and award Comerica its costs and attorney

fees.




                                                13
                                        Affirmative Defenses

        Comerica may rely upon the following affirmative defenses if supported by the facts

ascertained through discovery:

        1.      Failure to state a claim.

        2.      Plaintiff sold goods to Defendant M&G Polymers on an unsecured basis pursuant

to purchase orders and invoices.

        3.      There exists one (or more) contracts between Plaintiff and M&G Polymers and

therefore Plaintiff is not entitled to assert a claim for unjust enrichment.

        4.      Statute of frauds.

        5.      Failure to give notice to Comerica.

        6.      To the extent any so called “Polimeros Property” or the proceeds thereof would

otherwise have been subject to a constructive trust and not subject to a properly perfected, non-

avoidable, first-priority security interest or other lien in favor of Comerica, that so called Polimeros

Property and any proceeds thereof were spent and consumed by M&G Polymers during the

bankruptcy case, pursuant to Section 19(c) of the Final Cash Collateral Order [Doc. No. 487].

        7.      Plaintiff cannot trace any interest it alleges in the so called Polimeros Property to

any cash on hand or otherwise in the possession of M&G Polymers.

        8.      Unclean hands.

        9.      Estoppel.

        10.     Waiver.

        11.     Laches.

        12.     Lack of standing.




                                                  14
         13.   Comerica reserves the right to rely upon other and further affirmative defenses at

trial.

 Dated: October 2, 2018              CONNOLLY GALLAGHER LLP

                                     /s/ Jeffrey C. Wisler
                                     Karen C. Bifferato (DE Bar No. 3279)
                                     Jeffrey C. Wisler (DE Bar No. 2795)
                                     Kelly M. Conlan (DE Bar No. 4786)
                                     The Brandywine Building
                                     1000 N. West Street, Suite 1400
                                     Wilmington, DE 19801
                                     Telephone: (302) 757-7300
                                     Facsimile: (302) 658-0380
                                     Email: kbifferato@connollygallagher.com
                                     Email: jwisler@connollygallagher.com
                                     Email: kconlan@connollygallagher.com

                                     and

                                     MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.
                                     Jonathan S. Green
                                     Steven A. Roach
                                     Erika L. Giroux
                                     150 West Jefferson, Suite 2500
                                     Detroit, MI 48226
                                     Telephone: (313) 963-6420
                                     Facsimile: (313) 496-7500
                                     Email: green@millercanfield.com
                                     Email: roach@millercanfield.com
                                     Email: giroux@millercanfield.com

                                     Counsel to Comerica Bank



#05415849




                                               15
